DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is responsive to the amendment filed on 02/23/2022. As directed by the amendment: claims 30, 32, 36-40, 42, 44-45 have been amended; claims 1-29, 47-48 have been canceled; and no new claims have been added. Thus, claims 30-46, 49 are presently pending in this application.
Applicant’s amendments to claims have overcome the objections and 112(a)/112(b) rejections previously set forth in the office action mailed 07/06/2021.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Jeremy Barton on 05/18/2022. 
The application has been amended as follows: 
Claims 31, 32 are cancelled. 
Claim 30 is amended as follows:
A syringe, comprising: 
(a) an elongate hollow body having a first open end, an inside wall, a second open end, and a continuous annular raised lip on the inside wall; and 
(b) a syringe plunger positioned in the elongate hollow body through the second open end, the syringe plunger comprising: 
(i) an elongate shaft having a longitudinal axis, an upper end portion and a lower end portion; 
(ii) a seal connected to the lower end portion; 
(iii) a plurality of elongate ribs joined along the longitudinal axis, each rib comprising opposing side portions and an elongate edge portion; and 
(iv) a first set of detent subsets and a second set of detent subsets formed on the elongate shaft, 
wherein the first set of detent subsets and the second set of detent subsets are configured to releasably engage the continuous annular raised lip when the syringe plunger is moved within the elongate hollow body, 
wherein the syringe has a total volume, the first set of detent subsets and the second set of detent subsets are configured to divide the total volume into a plurality of separate subvolumes, and 
wherein the first set of detent subsets and the second set of detent subsets each comprise: 
a first detent, 
a second detent, and 
a trapping segment disposed between the first and second detents[[.]],
wherein the first set of detent subsets extend from the elongate edge portion of a first elongate rib of the plurality of elongate ribs and the second set of detent subsets extend from the elongate edge portion of a second elongate rib of the plurality of ribs, the first set of detent subsets is longitudinally offset from the second set of detent subsets.
Claim 40 is amended as follows:
The syringe plunger of claim 39, wherein the first, second, and third sets of detent subsets are configured to sequentially and releasably engage the continuous annular raised lip of the elongate hollow body when the syringe plunger is longitudinally displaced relative to the elongate hollow body.
Claim 41 is amended as follows:
The syringe of claim 30, wherein the elongate shaft and the elongate hollow body comprise an organic polymer.
Claim 43 is amended as follows:
The syringe of claim 30, the syringe having a total injectable volume of from 1 milliliter to 10 milliliters, wherein the first set of detent subsets and the second set of detent subsets are 
Claim 44 is amended as follows:
A syringe plunger comprising: 
(i) an elongate shaft having a longitudinal axis, an upper end portion and a lower end portion; 
(ii) a seal connected to the lower end portion; 
(iii) a plurality of elongate ribs joined along the longitudinal axis, each rib comprising opposing side portions and an elongate edge portion; and 
(iv) a first set of detent subsets and a second set of detent subsets formed on the elongate shaft aligned with the longitudinal axis; and 
wherein each of the first set of detent subsets and the second set of detent subsets comprise: 
a first detent, 
a second detent, and 
a trapping segment disposed between the first and second detents, 
wherein the first set of detent subsets extend from the elongate edge portion of a first elongate rib of the plurality of elongate ribs and the second set of detent subsets extend from the elongate edge portion of a second elongate rib of the plurality of ribs, the first set of detent subsets is longitudinally offset from the second set of detent subsets.
Claim 45 is amended as follows:
The syringe plunger of claim 44, wherein the first set of detent subsets and the second set of detent subsets are configured to sequentially and releasably engage a continuous annular raised lip of a syringe body when the syringe plunger is longitudinally displaced relative to the syringe body.
Claim 46 is amended as follows:
The syringe plunger of claim 44, wherein the first set of detent subsets and the second set of detent subsets are uniformly and longitudinally spaced along the elongate shaft.

Allowable Subject Matter 
Claims 30, 33-46, 49 are allowed over the prior arts of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Kleyman et al. (US 2006/0184136), Gonnelli (US 2017/0000942).
Regarding claims 30 and 44, the cited prior arts fail to disclose/teach among all the limitation or render obvious a syringe plunger comprising a first set of detent subsets and a second set of detent subsets formed on the elongate shaft aligned with the longitudinal axis wherein the first set of detent subsets extend from the elongate edge portion of a first elongate rib of the plurality of elongate ribs and the second set of detent subsets extend from the elongate edge portion of a second elongate rib of the plurality of ribs, the first set of detent subsets is longitudinally offset from the second set of detent subsets, in combination with the total structure and function as claimed. No combination of prior art was found to teach or suggest each and every element of claims 30 and 44.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783